           Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ALE MUPENZI,

                Plaintiff,

           v.                                             19-cv-183
                                                          DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

                Defendant.



       On February 11, 2019, the plaintiff, Ale Mupenzi, brought this action under the

Social Security Act (“the Act”). He seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that he was not disabled. Docket

Item 1. On October 25, 2019, Mupenzi moved for judgment on the pleadings, Docket

Item 12; on January 16, 2020, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 16; and on February 6, 2020, Mupenzi replied,

Docket Item 17.

       For the reasons stated below, this Court grants Mupenzi’s motion in part and

denies the Commissioner’s cross-motion. 1


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first


       1This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 2 of 11




decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       Mupenzi argues that the ALJ erred in two ways. Docket Item 12. He first argues

that the ALJ erred by ignoring opinion evidence and basing the determination of his

mental residual functioning capacity (“RFC”) on her own lay judgment. Id. at 13-17. He

also argues that the ALJ likewise erred by relying only on her own lay judgment in

determining his physical RFC. Id. at 17-18. This Court agrees that the ALJ erred in

determining Mupenzi’s mental RFC and, because that error was to Mupenzi’s prejudice,

remands the matter to the Commissioner.



                                             2
        Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 3 of 11




I.     MENTAL RFC

       “Because a hearing on disability benefits is a non-adversarial proceeding, the

ALJ generally has an affirmative obligation to develop the administrative record.” Perez

v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v. Sec’y of Health & Human

Servs., 686 F.2d 751, 755 (2d Cir. 1982)); see also Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996) (same); 42 U.S.C. § 423(d)(5)(B) (requiring that the Commissioner, before

rendering any eligibility determination, “make every reasonable effort to obtain from the

individual's treating physician (or other treating health care provider) all medical

evidence, including diagnostic tests, necessary in order to properly make such

determination”). Thus, “where there are deficiencies in the record, an ALJ is under an

affirmative obligation to develop a claimant’s medical history ‘even when the claimant is

represented by counsel or . . . by a paralegal.’” Rosa v. Callahan, 168 F.3d 72, 79 (2d

Cir. 1999) (quoting Perez, 77 F.3d at 47)). On the other hand, “where there are no

obvious gaps in the administrative record, and where the ALJ already possesses a

‘complete medical history,’ the ALJ is under no obligation to seek additional information

in advance of rejecting a benefits claim.” Id. at 79 n.5 (quoting Perez, 77 F.3d at 48)).

The Commissioner’s own regulations reflect this duty, stating that “[b]efore [the

Commissioner] make[s] a determination that [a claimant is] not disabled, [the

Commissioner] will develop [the claimant’s] complete medical history . . . [and] will make

every reasonable effort to help [the claimant] get medical reports from [her] own medical

sources when [she] give[s] [the Commissioner] permission to request the reports.” 20

C.F.R. § 404.1512(d)(1).

       The Commissioner’s regulations further explain that when a claimant is receiving

or has received ongoing treatment from a qualified medical professional, the
                                              3
           Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 4 of 11




Commissioner “will request a medical source statement [from the claimant’s treating

source] about what [the claimant] can still do despite [her] impairment(s).” Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013) (summary order) (quoting

former 20 C.F.R. § 416.913(b)(6)2) (additional citation omitted). That is so because the

opinions of treating sources—physicians, psychologists, optometrists, podiatrists, and

qualified speech-language pathologists who have “ongoing treatment relationship[s]”

with claimants and therefore are most able to “provide . . . detailed, longitudinal

picture[s] of [claimants’] medical impairments”3—are entitled to “controlling weight” so

long as they are “well-supported [sic] by medically acceptable clinical and laboratory

diagnostic techniques and [are] not inconsistent with the other substantial evidence in

[the claimant’s] case record.” 4 See 20 C.F.R. §§ 416.913(a) (2015), 416.927(c)(2)



       2 This section was amended, effective March 27, 2017. Revisions to the Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844, 5875 (Jan.
18, 2017). Because Mupenzi applied for disability benefits on October 22, 2014—that
is, before the date the changes became effective—his claim is governed by the prior
regulation. See id. at 5844-46.
       3 Although therapists are considered “other source[s],” see 20 C.F.R. §
416.913(d)(1) (2015), whose opinions cannot “establish the existence of a medically
determinable impairment,” an opinion from such a source still can “outweigh the opinion
of an ‘acceptable medical source[ ]’ . . . [if, f]or example, . . . [the source] has seen the
individual more often . . . and has provided better supporting evidence and a better
explanation for his or her opinion,” see Titles II and XVI: Considering Opinions and
Other Evidence from Sources Who Are Not “Acceptable Medical Sources” in Disability
Claims, 71 Fed. Reg. 45,593, 45,596 (Aug. 9, 2006); cf. 20 C.F.R. § 416.902(a)(7)
(2017) (expanding list of “acceptable medical sources” to include “licensed advanced
practice registered nurse[s]”).
       4 Indeed, an ALJ may not give a treating source’s opinion anything less than
controlling weight unless she first “explicitly consider[s], inter alia: (1) the frequency,
length, nature, and extent of treatment; (2) the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the remaining medical evidence;
and[ ] (4) whether the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d
Cir. 2015) (quotations and alterations omitted). “An ALJ’s failure to ‘explicitly’ apply
[these] factors [before] assigning [less-than-controlling] weight” to a treating source
                                              4
           Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 5 of 11




(2015); see also Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008) (summary

order).

          The Second Circuit has observed that the “plain text” of section 416.913(b)(6)

“does not appear to be conditional or hortatory: it states that the Commissioner ‘will

request a medical source statement’ containing an opinion regarding the claimant’s

residual capacity. The regulation thus seems to impose on the ALJ a duty to solicit

such medical opinions.” Tankisi, 521 F. App’x at 33 (emphasis in original) (quoting

former 20 C.F.R. § 416.913(b)(6)) (additional citation omitted). Although “remand is not

always required when an ALJ fails in his duty to request [medical source] opinions [from

treating sources], particularly where . . . the record contains sufficient evidence from

which an ALJ can assess the [claimant’s] residual functional capacity,” remand is

appropriate where the records are not otherwise complete. See Tankisi, 521 F. App’x at

34. Indeed, remand is particularly appropriate when an ALJ fails to solicit a treating

source statement from a claimant who is receiving ongoing mental health care. Cf.

Estrella v. Berryhill, 925 F.3d 90, 97 (2d Cir. 2019) (“caution[ing] that ALJs should not

rely heavily on the findings of consultative physicians after a single examination,” a

“concern [that] is even more pronounced in the context of mental illness where . . . a

one-time snapshot of a claimant’s status may not be indicative of her longitudinal mental

health.” (first quoting Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013) (per curiam)).

That is the case here.




opinion “is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)
(quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).

                                              5
        Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 6 of 11




       The ALJ found that Mupenzi had the following mental RFC: “[Mupenzi] is limited

to simple and routine tasks in a low stress environment which is defined as only

occasional decision making and occasional interaction with coworkers.” Docket Item 7

at 31. In reaching this determination, the ALJ gave “little weight” to the opinions of non-

examining consulting psychologist, K. Lieber-Diaz, Ph.D.; examining consulting

psychologist, Rachel Hill, Ph.D.; and treating crisis counselor, Phillip Santiago, M.S. Id.

at 35-36.

       Dr. Lieber-Diaz reviewed the plaintiff’s medical records and determined in

February 2015 that his “psychiatric impairment [was] non-severe.” Id. at 117. The ALJ

explained that Dr. Lieber-Diaz’s opinion was not reliable because “[a] significant amount

of evidence which contradicts [the] opinion was submitted at the hearing level of

review”—that is, after Dr. Lieber-Diaz reviewed Mupenzi’s records. Id. at 35.

       Dr. Hill evaluated Mupenzi once in February 2015. Id. at 541-45. She

determined that although Mupenzi had post-traumatic stress disorder (“PTSD”) from

torture he experienced in the Congo, and although language barriers prevented a full

assessment, she was able to conclude that Mupenzi did not have significant psychiatric

or cognitive problems. Id. at 544. She specifically opined that Mupenzi could follow and

understand simple directions and instructions, perform simple and complex tasks

independently, maintain attention and concentration, maintain a regular schedule, learn

new tasks, make appropriate decisions, relate adequately with others, and appropriately

deal with stress. Id. The ALJ also found this opinion unreliable because, like Dr.

Lieber-Diaz’s opinion, it was rendered before Mupenzi submitted significant additional

evidence. Id. at 35.



                                             6
        Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 7 of 11




      Counselor Santiago opined in December 2014 that due to his PTSD, Mupenzi

“experienced paranoid symptoms which can lead to problems with interpersonal

relationships.” Id. at 575-76. “[Mupenzi] state[d] that medical issues prevent him from

maintaining employment and has not shown initiative nor good judgment in retaining

employment when his economic situation is dire.” Id. at 575. Counselor Santiago

treated Mupenzi at Lake Shore Behavioral Health from March 2014 to March 2015. See

id. at 591-634. The ALJ gave Counselor Santiago’s opinion little weight because “there

[were] three years’ worth of counseling records that [Counselor Santiago] did not have

the chance to contemplate at the time that [his] opinion was offered.” Id. at 36.

      The ALJ erred in not soliciting updated medical source statements about

Mupenzi’s mental health. Having determined that the three statements in the record

were stale by the time she rendered her decision, the ALJ was obliged to solicit new

statements, not fabricate medical opinion out of whole cloth. See Thomas v. Comm’r of

Soc. Sec., 2019 WL 2295400, at *2 (W.D.N.Y. May 30, 2019) (“Although the RFC

determination is an issue reserved for the [C]ommissioner, an ALJ is not qualified to

assess a claimant’s RFC on the basis of bare medical findings.” (quoting House v.

Astrue, 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013)); see also Majdandzic v.

Comm'r of Soc. Sec., 2018 WL 5112273, at *3 (W.D.N.Y. Oct. 19, 2018) (“A stale

medical opinion does not constitute substantial evidence to support an ALJ’s findings.”);

      Because Mupenzi had received treatment from various providers at Lake

Shore—including psychiatrists, counselors, and therapists—for at least three years, see

Docket Item 7 at 635-60, 753-90, 943-1063, the ALJ specifically should have solicited a

medical source statement from that clinic. Had she done so, there is a reasonable



                                            7
          Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 8 of 11




likelihood that she would have found Mupenzi eligible for disability benefits. For

example, Lake Shore psychiatrist Hong Rak Choe, M.D., had diagnosed Mupenzi with

depressive disorder, not otherwise specified, and PTSD in August 2014. See id. at 661.

Treatment notes from counselors and therapists indicate that Mupenzi occasionally had

flashbacks and heard voices or experienced other paranoid thoughts, see, e.g., id. at

665 (October 2014), 673 (March 2015), 677 (February 2016). He also consistently self-

reported symptoms of depression. See, e.g., id. at 805 (Patient Health Questionnaire,

July 2016), 829 (counselor summarizing Mupenzi’s self-reports from January 2016

through February 2017).

      The severity of Mupenzi’s mental health reflected in these treatment notes is

further supported by evidence from Mupenzi’s care coordinator at the Jewish Family

Center’s Center for Survivors of Torture, Anna Skop, L.M.H.C. 5 Counselor Skop opined

in November 2014 that, despite treatment, Mupenzi continued to present with symptoms

of “depression and anxiety including depressed mood, reduced appetite and weight

loss, impaired memory and concentration, impaired sleep, rumination, and flashbacks

and nightmares of past trauma.” Id. at 556. These symptoms arose from Mupenzi’s

having been “kidnapped and raped and witnesss[ing] the murders of his family in his

home country, Congo,” as well as his being separated from his 11-year-old daughter

who still lived in his Rwanda. Id. Counselor Skop enclosed the results of Mupenzi’s

Harvard Trauma Questionnaire, which she characterized as “extremely high for PTSD

and [d]epression and [a]nxiety.” Id.


      5 The ALJ discussed Counselor Skop’s submissions, but she did not assign any
weight to her opinion regarding the severity of Mupenzi’s PTSD, depression, and
anxiety. See id. at 32-33.

                                            8
        Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 9 of 11




       Instead of soliciting updated medical source statements, the ALJ based

Mupenzi’s mental RFC on her own evaluation of his activities of daily living. For

instance, the ALJ explained that “the evidence indicate[d] that [Mupenzi] experienced

less stress and symptoms exacerbation when he [was] employed than when he was

not.” Id. at 33. This conclusion ignored Mupenzi’s 2017 discharge from employment for

noncompliance. Id. at 1040. True, the discharge may have occurred for reasons

unrelated to Mupenzi’s multiple mental illnesses. But the simple fact is that the ALJ is

neither a psychiatrist nor a psychologist, so she was not in a position to determine, for

example, that Mupenzi’s firing for an apparent miscommunication as to whether he was

supposed to work on a given day was entirely unrelated to his “paranoid symptoms

which [could] lead to problems with interpersonal relationships,” see id. at 575-76. Nor

could she determine that Mupenzi’s struggles with his subsequent position—“the

inconsistent schedule”—was unrelated to his anxiety. See id. at 1042.

       What is more, that Mupenzi may have preferred to work does not mean that he

could work. See id. at 34 (ALJ noting that “Mupenzi [was] upset about not having a job”

and that he was “mildly depressed due to not having a job” (emphasis in original)).

Many individuals with disabilities would prefer to work—whether to “distract” themselves

from their symptoms, see id. at 33, to support themselves and their families, id. at 34, or

for any other reason. But that preference alone cannot alleviate the limitations that flow

from an individual’s severe disabilities. The ALJ’s reliance on Mupenzi’s stated

preference to work thus appears to reflect a fundamental misunderstanding of the

nature of disability insurance—a misunderstanding that is all the more problematic here

because as a refugee Mupenzi likely did not have a full understanding of the panoply of



                                             9
        Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 10 of 11




benefits available to individuals with disabilities. Lacking that social and cultural capital,

his stated preference to work is by no means inconsistent with his not having the RFC

to work.

       In short, because there was an “obvious gap[ ] in the administrative record” as it

related to Mupenzi’s mental functioning, the ALJ was obligated make a reasonable

effort to fill that gap before rejecting Mupenzi’s application for disability benefits. More

specifically, the ALJ was required to obtain a non-stale medical source statement from a

treating source. See Rosa, 168 F.3d at 79 n.5 (quoting Perez, 77 F.3d at 48)).

Because the ALJ did not do so and instead relied on her own lay judgment to determine

Mupenzi’s RFC, the Court remands the matter so that the ALJ may develop the record

and then re-evaluate Mupenzi’s application in light of the expanded record.


           A. Physical RFC

       Mupenzi also makes a cursory argument that “[f]or the same reasons as

described above, the ALJ erred in crafting a [physical] RFC with reference to her own

lay judgment and in substituting her own opinion for expert opinion.” Docket Item 12 at

17. But, unlike his developed arguments with respect to the ALJ’s mental RFC

determination, Mupenzi neither explains what “specific limitations within [the] FRC . . .

conflict with all of the medical opinion evidence,” id., nor cites any supposedly

contradictory evidence. What is more, the ALJ’s determination in the physical realm

was not developed out of whole cloth—the ALJ gave “some weight” to the opinion of

consulting physician Donna Miller, D.O. See Docket Item 7 at 35.

       “It is not enough merely to mention a possible argument in the most skeletal way,

leaving the court to do counsel's work, create the ossature for the argument, and put


                                              10
          Case 1:19-cv-00183-LJV Document 19 Filed 07/20/20 Page 11 of 11




flesh on its bones.” United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Given the

ALJ’s reliance on competent medical opinion and the claimant’s failure to identify any

specific error, let alone harm that inured to him from such error, the Court will not

remand with respect to the ALJ’s physical RFC determination.


                                      CONCLUSION


         The Commissioner's motion for judgment on the pleadings, Docket Item 16, is

DENIED, and Mupenzi’s motion for judgment on the pleadings, Docket Item 12, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.



         SO ORDERED.

Dated:         July 20, 2020
               Buffalo, New York



                                               /s/ Hon. Lawrence J. VIlardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             11
